Citation Nr: 1013263	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-07 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran served on active duty from December 1987 to 
October 1991.  He also had service in the National Guard.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from and RO rating decision in March 2005.  In 
July 2009, the Board denied the claim on the title page, and 
the Veteran appealed.  In February 2010, the United States 
Court of Appeals for Veterans Claims United States Court of 
Appeals for Veterans Claims granted a joint motion for 
remand.

The Board's July 2009 decision also denied entitlement to 
increased ratings for residuals of a right knee injury with 
chondromalacia, and residuals of a fractured left ankle with 
arthritic changes.  Those issues were not contested in the 
appellant's appeal to the Court, and hence, the Court 
affirmed the Board's decision on those matters.


FINDINGS OF FACT

1.  A low back disability, diagnosed primarily as 
degenerative disc disease and arthritis, was first 
manifested several years after service and is unrelated to 
any incident in service.

2.  The Veteran's low back disability is not proximately due 
to or aggravated by a disability for which service 
connection has already been established.


CONCLUSION OF LAW

A low back disability is not the result of disease or injury 
incurred in or aggravated by service, it is not caused or 
aggravated by a service connected disorder, and arthritis of 
the spine may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the Veteran in the development of 
the issue of entitlement to service connection for a low 
back disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  After reviewing the record, the Board finds that 
VA has met that duty.

In June 2004, VA received the Veteran's claim, and there is 
no issue as to providing an appropriate application form or 
completeness of the application for service connection or 
for an increased rating.  

Following the receipt of the Veteran's application, VA 
notified the Veteran of the information and evidence 
necessary to substantiate and complete his claims, including 
the evidence to be provided by him, and notice of the 
evidence VA would attempt to obtain.  VA informed the 
Veteran of the criteria for service connection.  In 
particular, the RO set forth the criteria for assigning 
effective dates should service connection be granted.  
38 U.S.C.A. § 5103(a).  

Following notice to the Veteran, the RO fulfilled its duty 
to assist him in obtaining identified and available evidence 
necessary to substantiate his claims.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty 
to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claims.  38 U.S.C.A. § 5103 (West 
2002 and Supp. 2009).  

In this case, the RO obtained the Veteran's service 
treatment and personnel records, as well as records 
reflecting his recent treatment by VA and private health 
care providers.  VA also examined the Veteran to determine 
the nature and etiology of any low back disability.  In 
addition, VA received a statement from the appellant's 
former wife and a newspaper article concerning the Veteran.  
Finally, the Veteran testified before a local Decision 
Review Officer and the undersigned Veterans Law Judge.  The 
undersigned informed the Veteran of the specific types of 
evidence which could help him substantiate his claims and 
granted him an additional 45 days to submit such evidence.  
In response, the Veteran submitted additional evidence and 
waived his right to have it considered by the RO in the 
first instance.

In sum, the appellant has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support his claim; and there is no evidence of any VA error 
in notifying or assisting him that could result in prejudice 
to him or that could otherwise affect the essential fairness 
of the adjudication.  Accordingly, the Board will proceed to 
the merits of the appeal.

Analysis

The Service Connection Claim

The Veteran argues that he has a low back disability due to 
injuries sustained in a parachute jump in service.  In the 
alternative, he testified that his back disorder is 
proximately due to or has been aggravated by his service-
connected right knee disability, left ankle disability, or 
posttraumatic stress disorder (PTSD).  Therefore, he 
maintains that service connection is warranted on a direct 
or secondary basis.  After carefully considering the claim 
in light of the record and the applicable law, however, the 
Board is of the opinion that the preponderance of the 
evidence is against that claim.  Accordingly, the appeal 
will be denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must 
show (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 
3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

For certain disabilities, such as arthritis, service 
connection may be presumed when such disability is shown to 
a degree of 10 percent or more within one year of the 
Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Although the Veteran is entitled to consideration under the 
law and regulations governing presumptive service 
connection, the failure to meet those requirements is not 
dispositive.  Service connection may still be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

In adjudicating a claim, the Board must assess the 
competence and credibility of the veteran.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board has a 
duty to assess the credibility and weight given to the 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Veteran is competent to report that he 
experiences certain symptoms.  Layno v. Brown, 6 Vet. App. 
465 (1994). Competency of evidence, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997). See also 
Buchanan, 451 F.3d at 1337 (The Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  If the 
Board concludes that the lay evidence presented by a veteran 
is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute 
bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence).

In support of his claim for direct service connection, the 
Veteran has submitted a statements from private as well as 
VA health care providers.  In March 2008, a VA health care 
provider suspected that the Veteran had facet arthropathy at 
L4-5.  She suggested that such disability had its onset in 
service and was consistent with the Veteran's duties during 
field maneuvers and as a paratrooper.  In June 2009, the 
Veteran's private chiropractor, Geoffrey L. Poyle, D.C. 
noted the Veteran's report that he had injured his back in a 
parachute jump in service.  At first blush, the foregoing 
opinions appear to support the Veteran's claim, however, the 
preponderance of the most probative evidence of record shows 
otherwise.

While the Veteran was a paratrooper in service, his service 
treatment records are negative for any complaints or 
clinical findings of a back disorder or injuries sustained 
in a parachute jump.  This fact weighs against the 
credibility of the appellant's claim of an in-service 
injury, as well as against the credibility of his assertion 
that he has had chronic back problems since an in-service 
injury.  

His low back disability, ultimately diagnosed as 
degenerative disc disease and arthritis, was not manifested 
until July 1996, i.e., more than four and a half years after 
separation from active duty when he was treated by Jose E. 
Mendoza, M.D.  Significantly, the Veteran did not report a 
history of back pain since service at that time.  The elapse 
of more than four years, and the Veteran's failure to report 
at that time a history of back pain since service weighs 
against both the merits and the credibility of the 
appellant's claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service); Federal Rule of Evidence 803 (statements regarding 
a then existing medical condition are admissible under the 
hearsay rule because of the greater reliability of a 
patient's history when seeking treatment).  

Also weighing against the claim is the fact that Dr. Mendoza 
made no comment as to the etiology of that disability, and 
there is no competent evidence of record showing any 
continuing symptomatology between the time of the Veteran's 
discharge from service and the initial manifestations of 
back disability.  

Finally, it must be acknowledged that the Veteran has 
presented several medical statements that were prepared 
after he began to seek compensation benefits.  In this 
regard, a pecuniary interest may affect the credibility of a 
claimant's testimony.  Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  

In light of the foregoing, the Board finds that the March 
2008 VA opinion and the June 2009 opinion of Dr. Poyle were 
not supported by evidence contemporaneous with or more 
proximate to service.  Rather, they were based on a history 
related by the Veteran.  A history, which in light of the 
rationale cited above, the Board finds not credible.  
Moreover, it is well to note that a bare transcription of a 
lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  In this regard, the contemporaneous evidence 
prepared during the appellant's active duty service has 
greater probative weight than history as reported by the 
Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).

While the appellant is a combat veteran, the finding of a 
normal spine in September 1991, i.e., when the appellant was 
not in a combat zone but rather serving in the continental 
United States weighs against the claim.  Absent any 
manifestations of a back disorder in service, absent any 
medical evidence documenting continuing symptomatology for 
years post service, and absent any competent evidence of a 
nexus to service based on credible evidence, the Veteran 
cannot meet the criteria for service connection for low back 
disability on a direct basis.  To that extent, the appeal is 
denied.

The Veteran argues alternatively that his low back 
disability is the result of his service connected 
posttraumatic stress disorder, residuals of a right knee 
injury with chondromalacia, and residuals of a fractured 
left ankle with arthritic changes. 

Service connection may be granted when the evidence shows 
that a particular disability is proximately due to or has 
been aggravated by a disability for which service connection 
has already been established.  38 C.F.R. § 3.310.  To 
establish aggravation, the evidence must show that the 
Veteran's low back pathology was caused by or has increased 
in severity as a result of a service-connected disability.  
A temporary or intermittent flare-up of the Veteran's low 
back symptoms is not enough.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). 

In April 2004, Dr. Poyle stated that the Veteran had a wear 
and tear type situation, with severe low back pain and 
dysfunction which was aggravated by muscle tightness caused 
PTSD.  In November 2006, Dr. Poyle stated with reasonable 
medical certainty that the Veteran's left ankle and foot 
injury accelerated the degenerative process in his lumbar 
spine.  

These theories vary, which suggests an element of 
speculation or uncertainty, and hence, decreasing their 
probative value.  See Perman v. Brown, 5 Vet.App. 237, 241 
(1993);  (citing Sklar v. Brown, 5 Vet.App. 140, 145-46 
(1993); Kates v. Brown, 5 Vet.App. 93, 95 (1993); Tirpak v. 
Derwinski, 2 Vet.App. 609, 610-11 (1992)); see also Dyess v. 
Derwinski, 1 Vet.App. 448, 453-54 (1991) (where a physician 
is unable to provide a definite causal connection, the 
opinion on that issue constitutes "what may be characterized 
as 'non-evidence.'")  Moreover, Dr. Poyle did not explain 
what increase had occurred in the underlying pathology due 
to the service connected disorders.  Further, his statements 
are conclusory in nature.  In other words, Dr. Poyle did not 
provide any medical rationale for either opinion.  Again, 
the evidence suggests that his opinions were based on a 
history reported by the Veteran rather than a review of the 
record.  As above, a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  Therefore, Dr. 
Poyle's opinions have no probative value.  LeShore.  

In December 2006, Dr. Daniel Zanotti from the Center for 
Orthopedics stated that it was likely that the Veteran's 
left foot and ankle disability were causing the Veteran's 
low back pain.  In arriving at this conclusion, Dr. Zanotti 
cited the Veteran's long history of walking with an altered 
gait, due to his left foot and ankle disorder.  Dr. 
Zanotti's report, however, was not based on a review of the 
record.  Contrary to Dr. Zanotti's report, the preponderance 
of the evidence, such as the reports of VA examinations, 
performed in September 2002 and September 2003; treatment 
reports from Neurosurgical Services, Inc., dated in February 
2005 and April 2006; and a March 2008 VA treatment record 
show that the Veteran's posture and gait have been normal.  
Thus, Dr. Zanotti's conclusion was based on an inaccurate 
factual premise.  As such, it has no probative value.  
Reonal v. Brown, 5 Vet. App. 458 (1993).

In contrast, VA examined the Veteran to determine the nature 
and etiology of his low back disability, diagnosed primarily 
as degenerative disc disease and arthritis, and those 
examinations did not find evidence of a relationship to 
service.  Following a February 2005 VA examination, the 
examiner stated that it was unknown to him how the Veteran's 
back disability could be aggravated by tension and stress.  
Following a January 2007 examination, the reviewing 
orthopedist found that the Veteran had developed back pain 
in the 1990's, and had experienced progressive soreness 
since which was exacerbated by repetitive use as an owner of 
a tree trimming service.  Therefore, the examiner concluded 
that it was unlikely that the Veteran arthritis was due to 
an injury.  Rather, he found the Veteran's arthritis to be 
the result of a naturally occurring phenomenon.  He stated 
that any aggravation due to an altered gait was speculative 
in nature.  Medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  

The only other reports of a relationship between the 
Veteran's current back disability and service or a service-
connected disability come from the appellant and his ex-
wife.  As lay persons, they are qualified to state that the 
appellant suffered from back pain.  They are not, however, 
qualified to render opinions which require medical 
expertise, such as the cause of a particular disability.  38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, their opinions, without more, 
cannot be considered competent evidence of service 
connection.  

Absent competent, probative, and credible evidence of a 
nexus between the Veteran's low back disability and any 
service-connected disorder, service connection is not 
warranted on a secondary basis.  To that extent, the appeal 
is also denied.

In arriving at this decision, the Board considered the 
doctrine of reasonable doubt, however, that doctrine is only 
invoked where there is an approximate balance of evidence 
which neither proves nor disproves the claim.  In this case, 
the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for low back 
disability.  Therefore, the doctrine of reasonable doubt is 
not applicable.  38 U.S.C.A. § 5107(b) (West 2002 and Supp. 
2009); 38 C.F.R. § 3.102 (2009).


ORDER

Entitlement to service connection for a low back disability 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


